Smith, Judge.
Appellant, characterizing his suit as one for breach of warranty, contends that, because he had introduced evidence indicating there were defects in a well drilling machine he bought from appellee and because he had introduced evidence indicating those defects constituted a warranty breach, the trial court erred in directing a verdict against him. We disagree with appellant’s *786contention and affirm the trial court, as appellant failed to produce evidence to show damages in accordance with UCC § 2-714 (Ga. L. 1962, pp. 156, 230) (Code Ann. § 109A-2 — 714). Carr v. Jacuzzi Bros., 133 Ga. App. 70 (210 SE2d 16) (1974).
Submitted June 29,1978
Decided July 14, 1978.
Bates, Baum & Landey, Stanley M. Baum, for appellant.
Rhymer & Brock, William Rhymer, for appellee.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.